 



Exhibit 10.28

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of January 30,
2017, by and among MYR Group Inc. (the “Company”), Engine Capital, L.P., Engine
Capital Management, LLC, Engine Jet Capital, L.P., Engine Airflow Capital, L.P.,
Engine Investments, LLC, Engine Investments II, LLC and Bradley Favreau
(collectively, “Engine” and each an “Engine Member”). The Company and each
Engine Member is a “Party” to this Agreement, and collectively they are the
“Parties”.

 

RECITALS

 

WHEREAS, the Company and certain of the Engine Members are party to an
Agreement, dated as of March 22, 2016 (the “Prior Agreement”);

 

WHEREAS, the Parties desire to terminate the Prior Agreement; and

 

WHEREAS, the Company and Engine have determined to come to an agreement with
respect to certain matters related to the 2017 Annual Meeting and certain other
matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.          Board Matters; 2017 Annual Meeting.

 

(a)          The Company agrees that, as promptly as practicable following the
execution of this Agreement, the Board and all applicable committees of the
Board will take all action necessary to nominate Mr. Favreau for election to the
Board as a Class III director as part of the Company’s slate of director
nominees for the 2017 Annual Meeting of stockholders of the Company (the “2017
Annual Meeting”).

 

(b)          Engine acknowledges that immediately following the 2017 Annual
Meeting, the Board and all applicable committees of the Board intend to reduce
the size of the Board from eleven (11) directors to ten (10) directors.

 

(c)          The Company agrees that it will recommend, support and solicit
proxies for the election of Mr. Favreau at the 2017 Annual Meeting in the same
manner as for the Company’s other nominees standing for election to the Board at
the 2017 Annual Meeting.

 

(d)          Upon the execution of this Agreement, Engine hereby agrees not to
(i) nominate any person for election at the 2017 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2017
Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2017
Annual Meeting, directly or indirectly, and will not permit any of its
Affiliates or Associates to do any of the items in this Section 1(d). Engine
will not publicly or privately encourage or support any other stockholder to
take any of the actions described in this Section 1(d).

 

 

 

  

(e)          At the 2017 Annual Meeting, Engine agrees to appear in person or by
proxy and vote all shares of Common Stock beneficially owned by it (i) in favor
of the election of each of the Company’s nominees for election to the Board
(ratably with respect to all nominees), (ii) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal and (iii) to
ratify the appointment of the independent registered public accounting firm
designated by the Board as the Company’s independent registered public
accounting firm for the fiscal year ending December 31, 2017.

 

(f)          Engine agrees that it will cause each of its Affiliates and
Associates to comply with the terms of this Agreement. As used in this
Agreement, the terms “Affiliate” and “Associate” will have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or the rules
or regulations promulgated thereunder (the “Exchange Act”) and will include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

 

2.          Standstill Provisions.

 

(a)          Engine agrees that, from the date of this Agreement until the
conclusion of the 2017 Annual Meeting (the “Standstill Period”), neither it nor
any of its Affiliates or Associates under its control or direction will, and it
will cause each of its Affiliates and Associates under its control not to,
directly or indirectly, in any manner:

 

(i)          engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” as such terms are defined in Regulation 14A
under the Exchange Act of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;

 

(ii)         form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the Engine Members, but
does not include any other entities or persons not identified as Engine Members
as of the date hereof); provided, however, that nothing herein will limit the
ability of an Affiliate or Associate of Engine to join its respective “group”
following the execution of this Agreement, so long as any such Affiliate or
Associate agrees to be bound by the terms and conditions of this Agreement;

 

(iii)        deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the Engine Members and otherwise in accordance with this Agreement;

 

(iv)        seek or encourage any person to submit nominations in furtherance of
a “contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

 

(v)         (A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders of the Company, (B) make any offer or
proposal (with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity or (C) make any public communication in opposition
to any Company acquisition or disposition activity approved by the Board;

 

 - 2 - 

 

  

(vi)        vote for any director or directors for election to the Board other
than those nominated or supported by the Board;

 

(vii)       except in accordance with Section 1, seek to advise, encourage,
support or influence any person with respect to the voting or disposition of any
securities of the Company at any annual or special meeting of stockholders
(other than such encouragement, support or influence that is consistent with the
Company’s management or the Board’s recommendation in connection with such
matter);

 

(viii)      seek to call, or to request the call of, a special meeting of the
Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company; provided, however, any
Engine Appointee shall have the right to request stocklist materials or other
books and records of the Company in his or her capacity as a director of the
Company;

 

(ix)         acquire, announce an intention to acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, by purchase or otherwise,
beneficial ownership of any Common Stock of the Company representing in the
aggregate (among Engine and its Affiliates and Associates) in excess of 9.9% of
the Company’s then outstanding Common Stock (other than securities issued or
purchased by the Company pursuant to a stock split, stock dividend, stock
repurchase or similar corporate action initiated by the Company with respect to
any Common Stock beneficially owned by Engine Capital on the date of this
Agreement);

 

(x)          other than through open market broker sale transactions where the
identity of the purchaser is unknown, sell, offer or agree to sell, directly or
indirectly, through swap or hedging transactions or otherwise, any security of
the Company or any right decoupled from such underlying security held by Engine
to any third party that would to Engine’s knowledge result in such third party,
together with its Affiliates, owning, controlling or otherwise having any
beneficial or other ownership interest of any third party who, together with its
Affiliates, has a beneficial or other ownership interest in the aggregate of 5%
or more of the shares of Common Stock outstanding at such time, except in each
case either (A) in a transaction approved by the Board or (B) to a third party
who is entitled, and following such transaction continues to be entitled, to
file statements on Schedule 13G pursuant to Rule 13d-1(b) or Rule 13d-1(c)
promulgated under the Exchange Act; or

 

(xi)         make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

 

(b)          Except as expressly provided in Section 1 or Section 2(a), each
Engine Member will be entitled to:

 

 - 3 - 

 

  

(i)          vote its shares on any other proposal duly brought before the 2017
Annual Meeting, or otherwise vote as each Engine Member determines in its sole
discretion provided that all Engine Members vote their shares in the same
manner; or

 

(ii)         disclose, publicly or otherwise, how it intends to vote or act with
respect to any securities of the Company, any stockholder proposal or other
matter to be voted on by the stockholders of the Company and the reasons
therefore; provided that, as applicable, all such activity is in compliance with
the requirements of this Agreement and that such disclosure is made in a
consistent manner and includes all Engine Members.

 

(c)          Nothing in this Section 2 shall be deemed to limit the exercise in
good faith by an Engine Appointee of his or her fiduciary duties solely in his
or her capacity as a director of the Company.

 

3.          Board Policies and Procedures. Each Engine Appointee understands and
acknowledges that all members of the Board, including the Engine Appointees, are
required to comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to Board members, including the Company’s
code of business conduct and ethics, securities trading policies, director
confidentiality policies, and corporate governance guidelines, and agrees to
preserve the confidentiality of Company business and information, including
discussions of matters considered in meetings of the Board or Board committees.
Each Engine Appointee and Engine shall provide the Company with such information
concerning such Engine Appointee or Engine, as the case may be, as is required
to be disclosed under applicable law or stock exchange regulations, in each case
as promptly as practicable following the Company’s written request therefor.

 

4.          Representations and Warranties of the Company. The Company
represents and warrants to Engine that (a) the Company has the corporate power
and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which, with
notice or lapse of time or both, could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

 - 4 - 

 

  

5.          Representations and Warranties of Engine. Engine represents and
warrants to the Company that (i) the authorized signatory of each Engine Member
set forth on the signature page hereto has the power and authority to execute
this Agreement and any other documents or agreements to be entered into in
connection with this Agreement and to bind it thereto, (ii) this Agreement has
been duly authorized, executed and delivered by each Engine Member, and is a
valid and binding obligation of such Engine Member, enforceable against such
Engine Member in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (iii) to the extent that any
Engine Member is a legal entity, the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of such Engine Member as currently in effect, and (iv) the execution,
delivery and performance of this Agreement by each Engine Member does not and
will not (A) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to such Engine Member, (B) violate or conflict with any
agreement, arrangement or understanding among the Engine Members, or (C) result
in any breach or violation of or constitute a default (or an event which, with
notice or lapse of time or both, could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such Engine Member is a party or by which it is bound.

 

6.          Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period or, if earlier,
until such time as the other Party or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, will in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.

 

7.          Termination. Upon the expiration of the Standstill Period, this
Agreement will immediately and automatically terminate and no Party shall have
any further right or obligation under this Agreement. Upon execution of this
Agreement, the Prior Agreement will immediately and automatically terminate and
no party thereto shall have any further right or obligation under the Prior
Agreement.

 

8.          Specific Performance. Each of the Parties acknowledge and agree that
irreparable injury to the other Party would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that Engine, on the one hand, and
the Company, on the other hand (the “Moving Party”), will each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other Party will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available at law or in equity. This Section 8 is not
the exclusive remedy for any violation of this Agreement.

 

 - 5 - 

 

  

9.          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

 

10.         Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications are as follows:

 

If to the Company:

MYR Group Inc.
1701 Golf Road, Suite 3-1012
Rolling Meadows, Illinois 60008
Attention: Gerald B. Engen, Jr.
Telephone: (847) 290-1891
Facsimile: (847) 290-1892

 

with a copy (which will not constitute notice) to:

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114-1190
Attention: James P. Dougherty
Telephone: (216) 586-7302
Facsimile: (216) 579-0212

 

 - 6 - 

 

  

If to Engine or any Engine Member:

Engine Capital, L.P.
1370 Broadway, 5th Floor
New York, New York 10018
Attention: Arnaud Ajdler
Telephone: (212) 321-0048
Facsimile: (646) 380-1220

 

with a copy (which will not constitute notice) to:

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Andrew M. Freedman
Telephone: (212) 451-2250
Facsimile: (212) 451-2222

 

11.         Applicable Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof. Each of the Parties irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other Party or its successors or assigns, will
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereby irrevocably submits, with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

 - 7 - 

 

  

12.         Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement contains the entire understanding of
the Parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and Engine, except that the
signature of an authorized representative of the Company will not be required to
permit an Affiliate of Engine to agree to be an Engine Member and be bound by
the terms and conditions of this Agreement. No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement will be binding upon, inure to
the benefit of, and be enforceable by the Parties and their respective
successors, heirs, executors, legal representatives and permitted assigns. No
Party will assign this Agreement or any rights or obligations hereunder without,
with respect to any Engine Member, the prior written consent of the Company, and
with respect to the Company, the prior written consent of Engine. This Agreement
is solely for the benefit of the Parties and is not enforceable by any other
persons.

 

13.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

 

[Signature Page Follows]

 

 - 8 - 

 

  

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

  THE COMPANY:       MYR GROUP INC.         By:  /s/ WILLIAM A. KOERTNER   Name:
 William A. Koertner   Title:  Executive Chairman of the Board of Directors    
    ENGINE:       ENGINE CAPITAL MANAGEMENT, LLC         By: /s/ ARNAUD AJDLER  
Name: Arnaud Ajdler   Title: Managing Member

 

  ENGINE CAPITAL, L.P.         By: Engine Investments, LLC,     General Partner

 

  By:  /s/ ARNAUD AJDLER   Name: Arnaud Ajdler   Title: Managing Member

 

  ENGINE JET CAPITAL, L.P.         By: Engine Investments, LLC,     General
Partner

 

  By:  /s/ ARNAUD AJDLER   Name: Arnaud Ajdler   Title: Managing Member

 

  ENGINE AIRFLOW CAPITAL, L.P.         By: Engine Investments, LLC,     General
Partner

 

  By: /s/ ARNAUD AJDLER   Name: Arnaud Ajdler   Title: Managing Member

 

  ENGINE INVESTMENTS, LLC         By: /s/ ARNAUD AJDLER   Name: Arnaud Ajdler  
Title: Managing Member         ENGINE INVESTMENTS II, LLC         By:  /s/
ARNAUD AJDLER   Name: Arnaud Ajdler   Title: Managing Member

 

  /s/ BRADLEY FAVREAU   BRADLEY FAVREAU

 

 

 